Citation Nr: 1700970	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  15-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for prostate cancer in remission, status post radical prostatectomy surgery.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.

3.  Entitlement to an initial compensable disability rating for pelvic surgical scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

With regards to the erectile dysfunction claim, a September 2015 statement of the case (SOC) included the issue along with the other two issues identified on the title page.  Thereafter, a September 2015 substantive appeal was submitted in which the Veteran indicated "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues."  However, he did not expressly list which issues.  An October 2015 representative's statement was then submitted that included all three issues, as well as the certification by the RO of all three issues later that month.  The Board notes that the subsequent November 2016 appellate brief only included two issues for appeal, excluding the Veteran's erectile dysfunction claim.  However, the Board finds that the Veteran's specific reference to a compensable rating for erectile dysfunction in an August 2015 statement, along with the other evidence of record, supports that his erectile dysfunction claim was properly appealed and is before the Board.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, the three issues identified on the title page are properly on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The claims are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his service-connected prostate cancer now in remission, warrants a compensable rating up to 100 percent due to the damage caused to his urinary tract.  Further, he indicates that his erectile dysfunction warrants a compensable rating, in addition to his special monthly compensation for loss of use of creative organ.  Lastly, he contends that his pelvic surgical scar warrants a compensable rating, as it is frequently irritated and uncomfortable.

Prostate Cancer with Urinary Incontinence and Erectile Dysfunction

The Veteran was afforded a July 2014 VA examination in which the examiner found prostate cancer in remission, status post radical prostatectomy surgery from January 2007.  He also diagnosed the Veteran with erectile dysfunction and concluded trouble with sexual intercourse initially arose due to an enlarged prostate.  He noted the condition worsened after the prostate removal surgery in 2007.  The examiner indicated that there was no voiding dysfunction and that overall the Veteran's prostate condition had improved.

Thereafter, the Veteran indicated in the September 2015 substantive appeal that he was suffering from serious problems urinating and with leakage.  He indicated he would urinate some days up to 10 times per day, as well as several times at night.  He also noted that he had to wear pads to prevent leakage, which had to be changed 4-6 times per day, as well as 1-2 times per night.

The Board finds the Veteran clearly reported worsening residual symptoms of his service-connected prostate disability, including voiding dysfunction and urinary frequency symptoms.  A new VA examination must therefore be obtained to determine the nature and severity of any voiding dysfunction and urinary frequency symptoms, and whether the symptoms can be medically attributed, in whole or in part, to his service-connected prostate cancer residuals.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Pelvic Surgical Scar

The July 2014 VA examiner discussed the Veteran's scar from the prior prostate removal.  He noted the length and width of the scar is a mid-pelvic scar: 10 X 0.5 cm.  The examiner indicated the scar was not painful or unstable for the Veteran at that time.

Thereafter, the Veteran submitted a September 2015 statement requesting an increased rating for his scar due to irritation caused by rubbing against his belt and "trousers."  He noted the scar becomes irritable and uncomfortable at times.  The November 2016 appellate brief also noted that VA had not fully considered his painful scar from surgery.

Therefore, because the Veteran's scar may have worsened and become painful, a new VA examination is necessary to identify all residuals of his service-connected pelvic scar and to fully and fairly evaluate his claim.  See Snuffer, 10 Vet. App. at 403.

Lastly, updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated since September 2015.

2.  Thereafter, schedule the Veteran for a VA genitourinary examination in connection with the claims.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies, including laboratory testing, and all clinical findings should be reported in detail.

Following a review of the claims files, which includes VA treatment records and examinations, the VA examiner should offer an opinion on the following:

(a) The examiner should note the nature and severity of all symptoms associated with the service-connected prostate cancer residuals.

(b) The examiner is asked to specifically describe the severity of any associated urine leakage, urinary frequency, voiding dysfunction, and/or obstructed voiding.

(c) The examiner is asked to discuss whether the Veteran uses incontinence pads and the frequency that those pads are changed, to include during the night.

(d) The examiner should also specifically discuss the severity of the Veteran's erectile dysfunction, including a discussion as to whether he has a penis deformity, with loss of erectile power. 

Thereafter, the examiner should also assess the current severity of the Veteran's service-connected pelvic scar.  The examiner is to conduct all necessary tests and studies, including laboratory testing, and all clinical findings should be reported in detail.

The findings reported should specifically include whether the scar is deep or superficial, the dimensions of the scar, whether the scar is painful or unstable, and the level of impairment.

The examiner is asked to provide a complete rationale for his/her opinions.  The rationale must consider and discuss the lay evidence of record, as well as the other pertinent evidence of record.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

